—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied defendant’s motion to dismiss this action as abandoned pursuant to CPLR 3404. As the court properly determined, the record contains no clear indication that the case had ever been “marked ‘off or struck from the calendar or unanswered on a clerk’s calendar call” (CPLR 3404; see, Auerbach v Kaufman, 173 AD2d 229, 230; Trustees of Freeholders & Commonalty of Town of Southampton v Heilner, 143 AD2d 134, 135). (Appeal from Order of Supreme Court, Genesee County, Fahey, J. — Dismiss Action.) Present — Green, J. P., Hurlbutt, Scudder, Kehoe and Gorski, JJ.